United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-51386
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MICHAEL THOMAS,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-01-CR-505-ALL
                       --------------------


Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Michael Thomas appeals his guilty plea conviction for

possession of a firearm by a convicted felon in violation of 18

U.S.C. § 922(g)(1).   For the first time on appeal, Thomas

contends that 18 U.S.C. § 922(g)(1) unconstitutionally extends

federal control to firearm possession that does not substantially

affect interstate commerce.   He relies primarily on the Supreme

Court’s decision in United States v. Lopez, 514 U.S. 549 (1995).

Thomas acknowledges that this court has considered and rejected

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-51386
                                 -2-

his argument in United States v. De Leon, 170 F.3d 494, 498-99

(5th Cir. 1999), and United States v. Rawls, 85 F.3d 240, 242

(5th Cir. 1996), but he is raising this argument to preserve it

for Supreme Court review.

     In Rawls, this court held that the reasons the Supreme Court

gave in Lopez for holding 18 U.S.C. § 922(q) unconstitutional do

not apply to 18 U.S.C. § 922(g).   Rawls, 85 F.3d at 242.   More

recently, this court has emphasized that the constitutionality of

18 U.S.C. § 922(g) is not open to question.     United States v.

Daugherty, 264 F.3d 513, 517 (5th Cir. 2001).    Because Thomas’

argument is foreclosed by this court’s precedent, the district

court’s judgment is AFFIRMED.